       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 1 of 12 PageID: 1



ARI D. KUNOFSKY
ERIN F. DARDEN
Trial Attorneys, Tax Division
U.S. Department of Justice
PO Box 227
Washington, DC 20044
Tel. (202) 353-9187
Fax (202) 514-6866
Ari.D.Kunofsky@usdoj.gov

                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,                         )
                                                  )
                 Plaintiff,                       )
                                                  )
            v.                                    )
                                                  )     Case No. ______________________
SHANT HOVNANIAN,                                  )
                                                  )
PETER HOVNANIAN,                                  )
in his capacity as trustee for the                )
Pachava Asset Trust,                              )
                                                  )
NINA HOVNANIAN,                                   )
both in her individual capacity and as            )
as trustee for the VSHPHH Trust,                  )
                                                  )
ADELPHIA WATER COMPANY, INC.,                     )
                                                  )
MTAG SERVICES, LLC,                               )
                                                  )
ULYSSES ASSET SUB II, LLC, and                    )
                                                  )
TOWNSHIP OF HOWELL,                               )
                                                  )
                 Defendants.                      )

                               COMPLAINT FOR FEDERAL TAXES

        PLAINTIFF, the United States of America, at the request and with the authorization of

the Chief Counsel for the Internal Revenue Service, a delegate of the Secretary of Treasury, and

at the direction of the Attorney General of the United States, seeks to: (1) reduce to judgment the

                                                -1-
 
       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 2 of 12 PageID: 2



income tax assessments made against Defendant Shant Hovnanian for the 2002 through 2004

and 2007 tax years; (2) declare that the Pachava Asset Trust, VSHPHH Trust, and Adelphia

Water Company, Inc., are nominees of Shant Hovnanian; and (3) foreclose on the real property

held by those entities.

                                  JURISDICTION & VENUE

       1.      Jurisdiction over this action is conferred upon this court by virtue of 28 U.S.C.

§§ 1331, 1340 and 1345, and 26 U.S.C. § 7402(a), and 7403.

       2.      Venue is proper in this district and division under 28 U.S.C. §§ 1391 and 1396.

                                            PARTIES

       3.      The plaintiff is the United States of America.

       4.      Defendant Shant Hovnanian resides in Monmouth County, New Jersey, which is

within the jurisdiction of this Court.

       5.      Defendant Peter Hovnanian is the trustee of the Pachava Asset Trust, which holds

bare legal title to the property commonly known as 520 Navesink River Road, Middletown

Township, New Jersey.

       6.      Defendant MTAG Services, LLC, may claim an interest in the 520 Navesink

River Road property.

       7.      Defendant Nina Hovnanian is the trustee of the VSHPHH Trust. The VSHPHH

Trust holds bare legal title to the Village Mall property, which is located at 1 Dag Hammarskjold

Boulevard, Freehold, New Jersey.

       8.      Adelphia Water Company, Inc., holds bare legal title to the property commonly

known as 572 Wyckoff Mills Road, Freehold, New Jersey.




                                                -2-
 
       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 3 of 12 PageID: 3



        9.       Defendant Nina Hovnanian may individually claim an interest in the 572 Wyckoff

Mills Road property.

        10.      Defendant Ulysses Asset Sub, II, LLC, may claim an interest in the 572 Wyckoff

Mills Road property.

        11.      Defendant Township of Howell may claim an interest in the 572 Wyckoff Mills

Road property.

        12.      The 520 Navesink River Road property, the Village Mall property, and the

572 Wyckoff Mills Road property, and are all located within the jurisdiction of this Court.

                                  COUNT I
                 REDUCE INCOME TAX ASSESSMENTS TO JUDGMENT

        13.      The United States incorporates paragraphs 1 through 12, of the Complaint as if

fully set forth herein.

        14.      A delegate of the Secretary of the Treasury made the following federal income tax

(Form 1040) assessments against Shant Hovnanian for the tax periods identified below:

        Tax         Date of           Amount of Tax       Balance as of
        Period      Assessment        Assessment          September 30, 2018
                     10/22/2008                $3,914,430
        2002                                                      $12,274,759
                      2/13/2013                   241,764
                     10/22/2008                    $7,964
        2003                                                          $840,528
                      2/13/2013                  $309,108
        2004          2/13/2013                  $983,773           $3,074,834
        2007          3/29/2010                   $11,223              $19,268
                                                    Total         $16,209,389

        15.      Notice and demand for the payment of the tax assessments described in paragraph

14, above, was given to Shant Hovnanian.




                                                -3-
 
       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 4 of 12 PageID: 4



        16.     Interest and statutory additions to tax have accrued, and will continue to accrue,

on the unpaid balance of the federal income tax assessments described in paragraph 14, above,

until paid in full.

        17.     Shant Hovnanian has failed to pay the full amounts of the federal income tax

liabilities due and owing, and there remains due and owing to the United States the sum of

$16,209,389 as of September 30, 2018, plus interest and statutory additions accruing after those

dates according to law.

        WHEREFORE, the United States requests:

A.      That the Court enter judgment in favor of the United States and against Shant Hovnanian

for income tax liabilities for tax years 2002, 2003, 2004, and 2007 in the amount of $16,209,389

as of September 30, 2018, together with all interest and statutory additions that have accrued and

will continue accruing thereafter according to law.

                              COUNT II
         DECLARE THAT THE PACHAVA ASSET TRUST IS THE NOMINEE
                  OR ALTER EGO OF SHANT HOVNANIAN

        18.     The United States incorporates paragraphs 1 through 17 of the Complaint as if

fully set forth herein.

        19.     On June 21, 2011, Shant Hovnanian’s mother transferred the property commonly

known as 520 Navesink River Road, Middletown Township (Block 1043, Lot 67.02), to the

Shant S. Hovnanian Asset Trust for nominal consideration. This property is a mansion located

between the Navesink Country Club and the Navesink River.

        20.     On October 11, 2011, the Shant S. Hovnanian Asset Trust changed its name to the

Pachava Asset Trust. On December 16, 2011, the Shant S. Hovnanian Asset Trust filed a




                                                 -4-
 
       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 5 of 12 PageID: 5



“corrective deed” purporting to transfer the property to the Pachava Asset Trust for nominal

consideration.

       21.       The transfer to the Pachava Asset Trust, rather than to Shant Hovnanian directly,

was an attempt to avoid encumbering the property with the federal tax liens, which attached to

all of Shant Hovnanian’s property and rights to property. 26 U.S.C. § 6321.

       22.       The Pachava Asset Trust holds bare legal title to the 520 Navesink River Road

property. Shant Hovnanian is the true and equitable owner of the property.

       23.       Shant Hovnanian enjoys the benefits of owning the 520 Navesink River Road

property. Shant Hovnanian resides in this property, and he receives his mail at this address.

       24.       Shant Hovnanian also bears the burdens of ownership. He pays the municipal

taxes associated with the property from bank accounts under his control.

       25.       He also pays the utility bills associated with the 520 Navesink River Road

property, including the natural gas, water, and electrical bills from bank accounts under his

control.

       26.       Shant Hovnanian has taken steps to hide his ownership of the 520 Navesink River

Road property. He reported to an Internal Revenue Officer that he does not reside at that

property. He asserts instead that he lives at Village Mall, which is an office building that is not

zoned for residential use. In addition, he has also kept utility bills listed in his deceased father’s

name, rather than in his own name or the Pachava Asset Trust.




                                                  -5-
 
       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 6 of 12 PageID: 6



        27.     Accordingly, the Pachava Asset Trust is the nominee or alter ego of Shant

Hovnanian.

        WHEREFORE, the United States requests:

        B. that the Court decree that Defendant Pachava Asset Trust is the nominee of Shant

Hovnanian, and thus Shant Hovnanian is the true and equitable owner of the property commonly

known as 520 Navesink River Road, Middletown Township.

                                 COUNT III
              DECLARE THAT THE VSHPHH TRUST IS THE NOMINEE OR
                       ALTER EGO OF SHANT HOVNANIAN

        28.     The United States incorporates paragraphs 1 through 27 of the Complaint as if

fully set forth herein.

        29.     Shant Hovnanian’s parents settled the VSHPHH Trust on December 28, 2012.

Defendant Shant Hovnanian and his sister, Defendant Nina Hovnanian, were named as co-

trustees. Shant’s and Nina’s children are the beneficiaries of the VSHPHH Trust.

        30.     Defendant Nina Hovnanian recently represented to the IRS that Shant Hovnanian

is no longer a trustee of the VSHPHH Trust. Thus, Nina Hovnanian is the only trustee, and

Shant Hovnanian has no formal role with the VSHPHH Trust. He has not right to take income

from the VSHPHH Trust and no obligation to pay the Trust’s expenses.

        31.     On January 1, 2015, Shant Hovanian’s parents transferred ownership of the

Village Mall property, which is commonly known as 1 Dag Hammarskjold Boulevard, Freehold,

New Jersey (Block 143, Lot 25.04) to the VSHPHH Trust. The Village Mall property is an

office building with several rented units.




                                               -6-
 
       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 7 of 12 PageID: 7



       32.     The transfer to the VSHPHH Trust, rather than to Shant Hovnanian directly, was

an attempt to avoid encumbering the property with the federal tax liens, which attached to all of

Shant Hovnanian’s property and rights to property.

       33.     Shant Hovnanian enjoys the benefit of ownership of the property. He receives the

rental income from this property through a company under his control.

       34.     Shant Hovnanian also carries the burden of ownership. He has paid municipal

taxes and utility bills associated with the Village Mall property from bank accounts under his

control.

       35.     Shant Hovnanian has attempted to hide his ownership of the Village Mall

property. Even after the transfer from his parents to the VSHPHH Trust, Shant Hovnanian had

the tenants make rent payments payable to his father (their previous landlord) through January of

2017. Shant Hovnanian’s father, however, died on August 31, 2015. These checks were

deposited in the bank account of a company under Shant Hovnanian’s control, HovSat, Inc. In

February of 2017, Shant Hovnanian instructed the tenants to pay rent directly to HovSat, Inc.

       WHEREFORE, the United States requests:

       C.      that the Court decree that Defendant VSHPHH Trust is the nominee of Shant

Hovnanian, and thus Shant Hovnanian is the true and equitable owner of the Village Mall

property.




                                               -7-
 
       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 8 of 12 PageID: 8



                            COUNT IV
    DECLARE THAT ADELPHIA WATER COMPANY, INC. IS THE NOMINEE OR
                  ALTER EGO OF SHANT HOVNANIAN

        36.       The United States incorporates paragraphs 1 through 35 of the Complaint as if

fully set forth herein.

        37.       On September 29, 1978, Hovbilt, Inc., transferred the real property commonly

knowns as 572 Wyckoff Mills Road, Howell Township, New Jersey (Block 143, Lot 26.01 and

Block 143, Lot 26.01; Qual T01) to Adelphia Water Company, Inc., for $3,100. This property

consists of a vacant building and a water tower that hosts a cellular tower.

        38.       Adelphia Water is a Hovnanian-controlled business. It has not filed a federal

income tax return since 1999. In 1999, Adelphia Water listed Shant Hovnanian as owning a 25%

interest in the corporation, his sister Nina owning a 25% interest, and their parents owning the

remaining 50%.

        39.       Adelphia Water had its corporate charter revoked in 2012 after failing to file

annual reports.

        40.       Because the Adelphia Water had its corporate charter revoked, Shant Hovnanian

and Nina Hovnanian are now the owners of the corporate assets under New Jersey law, including

the 572 Wyckoff Mills Road property.

        41.       Alternatively, Adelphia Water is the nominee or alter ego of Shant Hovnanian.

Adelphia Water holds bare legal title to the 572 Wyckoff Mills Road property, and he is the true

and equitable owner of the property.

        42.       Shant Hovnanian enjoy the benefits of ownership of the 572 Wyckoff Mills Road

property. Shant Hovnanian manages the 572 Wyckoff Mills Road property. He also bears the

burdens of ownership. A company under Shant Hovnanian’s control (HovSat, Inc.) pays the



                                                  -8-
 
       Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 9 of 12 PageID: 9



utility bills associated with the property, but the bills are charged to different companies, all of

which are controlled by Shant Hovnanian.

        WHEREFORE, the United States requests:

        D. that the Court decree that Defendant Adelphia Water Company, Inc., is the nominee of

Shant Hovnanian, and thus Shant Hovnanian is the true and equitable owners of Adelphia Water

Company.

                              COUNT V
       FORECLOSE FEDERAL TAX LIENS AGAINST THE REAL PROPERTIES

        43.     The United States incorporates paragraphs 1 through 43, above of the Complaint

as if fully set forth herein.

        44.     A delegate of the Secretary of the Treasury of the United States made income tax

assessments against Shant Hovnanian as described in paragraph 14, above.

        45.     Federal tax liens arose upon assessment of the income tax assessments described

in paragraphs 14, above. These federal tax liens attached to all of the Shant Hovnanian’s

property and rights to property then owned or thereafter acquired.

        46.     Because the Pachava Asset Trust, VSHPHH Trust, and Adelphia Water Company

are the nominees of Shant Hovnanian as explained more fully in Counts II, III, and IV, the

United States’ federal tax liens attach to the 520 Navesink Road property, the Village Mall

property, and 572 Wyckoff Mills Road.

                A. 520 Navesink Road Property

        47.     On January 16, 2018, the United States filed a notice of federal tax lien in the

Office of the County Clerk of Monmouth County against Shant Hovnanian for his unpaid federal

income taxes, listing the Pachava Asset Trust as his nominee.




                                                  -9-
 
     Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 10 of 12 PageID: 10



        48.      MTAG Service, LLC, may claim an interest in the 520 Navesink Road property

by virtue of a certificate of tax lien sale for taxes owed in 2017 that was certificate number 17-

00554, which was filed with the Office of the County Clerk of Monmouth County on March 2,

2018.

                 B. Village Mall Property

        49.      On January 16, 2018, the United States filed a notice of federal tax lien in the

Office of the County Clerk of Monmouth County against Shant Hovnanian, listing the VSHPHH

Trust as his nominee.

                 C. Adelphia Water Company, Inc.

        50.      On January 16, 2018, the United States filed a notice of federal tax lien in the

Office of the County Clerk of Monmouth County against Shant Hovnanian, listing the Adelphia

Water Company as his nominee.

        51.      Ulysses Asset Sub II, LLC, may claim an interest in the 572 Wyckoff Mills Road

property.

        52.      The Township of Howell may claim an interest in the 572 Wyckoff Mills Road

property by virtue of a certificate of tax lien sale for taxes owed in 2011 that was certificate

number 20120199, which was filed with the Office of the County Clerk of Monmouth County on

July 27, 2012.




                                                 -10-
 
     Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 11 of 12 PageID: 11



        53.     Nina Hovnanian may claim an interest in the 572 Wyckoff Mills Road property.

WHEREFORE, the plaintiff, United States of America, prays:

        E. That the Court order and adjudge that the United States of America has valid and

subsisting federal tax liens against the property and rights to property owned by Defendant Shant

Hovnanian, including his interest in the 520 Navesink Road property, the Village Mall property,

572 Wyckoff Mills Road property;

        F. That the Court determine the respective interests of the parties in the 520 Navesink

Road property, the Village Mall property, and the 572 Wyckoff Mills Road property;

        G. That the Court order and adjudge that: the federal tax liens be foreclosed against

Defendant Shant Hovnanian’s interest in the subject real property, and that the Real Property to

be sold, according to law, free and clear of any right, title, lien, claim, or interest of any of the

parties herein, and that the proceeds of the sale be distributed in accordance with the rights of the

parties determined herein, with the amounts attributable to the interest of Shant Hovnanian be

paid to the United States to be applied against his liabilities; and

        H. That this Court grant such other and further relief that is just and equitable.




//

//

//




                                                  -11-
 
     Case 3:18-cv-15099 Document 1 Filed 10/18/18 Page 12 of 12 PageID: 12



       DESIGNATION UNDER LOCAL RULE OF CIVIL PROCEDURE 101.1(f)

       In accordance with Local Rule of Civil Procedure 101.1(f), the undersigned designates

the United States Attorney for the District of New Jersey to receive service of all notices or

papers in this action at the following address:

       Chief, Civil Division
       United States Attorney’s Office
       District of New Jersey
       970 Broad Street, Ste. 700
       Newark, New Jersey 07102

                                                         /s/ Ari D. Kunofsky
                                                         ARI D. KUNOFSKY
                                                         Trial Attorney, Tax Division
                                                         U.S. Department of Justice


                        LOCAL CIVIL RULE 11.2 CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I certify that the matter in controversy alleged in the

foregoing Complaint is not the subject of any other action pending in any court, or of any

pending arbitration or administrative proceeding.



Date: October 18, 2018,
                                                         RICHARD E. ZUCKERMAN
                                                         Principal Deputy Assistant Attorney General
                                                         Tax Division

                                                         /s/ Ari D. Kunofsky_________________
                                                         ARI D. KUNOFSKY
                                                         ERIN F. DARDEN
                                                         Trial Attorney, Tax Division
                                                         U.S. Department of Justice
                                                         Post Office Box 227
                                                         Washington, D.C. 20044
                                                         Telephone: (202) 353-9187
                                                         Facsimile: (202) 514-6866
                                                         Email: Ari.D.Kunofsky@usdoj.gov

                                                         Counsel for the United States
                                                  -12-
 
                           Case 3:18-cv-15099 Document 1-1 Filed 10/18/18 Page 1 of 2 PageID: 13
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Shant Hovnanian, Nina Hovnanian, Peter Hovnanian, Adelphia Water
                                                                                                            Co. MTAG Services, Ulysses Asset Sub II, LLC; Howell Twnshp
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Monmouth
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Ari D. Kunofsky, Erin F. Darden; US Department of Justice- Tax Division                                     unknown
555 4th St., NW, Suite 6112; Washington DC 20001
ph. (202) 353-9187

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC 7402, 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Collect federal income taxes and enforce federal tax liens
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         16,209,389.00                            JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/18/2018                                                              /S/ Ari D. Kunofsky
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 3:18-cv-15099 Document 1-1 Filed 10/18/18 Page 2 of 2 PageID: 14
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                Case 3:18-cv-15099 Document 1-2 Filed 10/18/18 Page 1 of 2 PageID: 15

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                SHANT HOVNANIAN, et al.,                           )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Shant Hovnanian
                                         520 Navesink Road
                                         Red Bank, NJ 07701




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Ari D. Kunofsky
                                         US Department of Justice- Tax Division
                                         555 4th St., NW, Suite 6112
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 3:18-cv-15099 Document 1-2 Filed 10/18/18 Page 2 of 2 PageID: 16
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                Case 3:18-cv-15099 Document 1-3 Filed 10/18/18 Page 1 of 2 PageID: 17

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                SHANT HOVNANIAN, et al.,                           )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Peter Hovnanian
                                         As trustee of the Pachava Asset Trust
                                         1 Dag Hammarskjold Blvd.
                                         Freehold, NJ 07728



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Ari D. Kunofsky
                                         US Department of Justice- Tax Division
                                         555 4th St., NW, Suite 6112
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 3:18-cv-15099 Document 1-3 Filed 10/18/18 Page 2 of 2 PageID: 18
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                Case 3:18-cv-15099 Document 1-4 Filed 10/18/18 Page 1 of 2 PageID: 19

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

             UNITED STATES OF AMERICA
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )      Civil Action No.
                SHANT HOVNANIAN, et al.,                            )
                                                                    )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Nina C. Hovnanian,
                                         both individually and as trustee of the VSHPHH Trust,
                                         1 Dag Hammarskjold Blvd.
                                         Freehold, NJ 07728



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Ari D. Kunofsky
                                         US Department of Justice- Tax Division
                                         555 4th St., NW, Suite 6112
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 3:18-cv-15099 Document 1-4 Filed 10/18/18 Page 2 of 2 PageID: 20
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                Case 3:18-cv-15099 Document 1-5 Filed 10/18/18 Page 1 of 2 PageID: 21

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                SHANT HOVNANIAN, et al.,                           )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         MTAG Services, LLC,
                                         PO Box 54972
                                         New Orleans, LA 70154




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Ari D. Kunofsky
                                         US Department of Justice- Tax Division
                                         555 4th St., NW, Suite 6112
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 3:18-cv-15099 Document 1-5 Filed 10/18/18 Page 2 of 2 PageID: 22
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                Case 3:18-cv-15099 Document 1-6 Filed 10/18/18 Page 1 of 2 PageID: 23

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                SHANT HOVNANIAN, et al.,                           )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Ulysses Asset Sub, II, LLC
                                         Corporation Trust Company
                                         1209 Orange St.
                                         Wilmington, DE 19801



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Ari D. Kunofsky
                                         US Department of Justice- Tax Division
                                         555 4th St., NW, Suite 6112
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 3:18-cv-15099 Document 1-6 Filed 10/18/18 Page 2 of 2 PageID: 24
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                Case 3:18-cv-15099 Document 1-7 Filed 10/18/18 Page 1 of 2 PageID: 25

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District
                                                  __________     of New
                                                              District of Jersey
                                                                          __________

             UNITED STATES OF AMERICA
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No.
                SHANT HOVNANIAN, et al.,                           )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Township of Howell
                                         Mayor Theresa Berger
                                         4567 Route 9 North
                                         Howell, NJ 07731



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Ari D. Kunofsky
                                         US Department of Justice- Tax Division
                                         555 4th St., NW, Suite 6112
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                   Case 3:18-cv-15099 Document 1-7 Filed 10/18/18 Page 2 of 2 PageID: 26
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
